Title: John Seabrook to Thomas Jefferson, 12 January 1815
From: Seabrook, John
To: Jefferson, Thomas


          Dear Sir,  Richmond Jany 12, 1814 1815
          The appearance of a letter in the public prints ascribed to you, in which you deny the authenticy authenticity of the Gospel, and ridicule the idea of its containing a Divine revelation, induces me to Send you the enclosed book: with an earnest & respet respectful request that you will read it with candor and attention. And should you possess the magnanimous condescension to be entreated by an obscure fellow citizen to review with renewed attention the important subject of religion, notwithstanding you had long ago made up your mind thereon;—it may be, that it may please the Almighty in his infinite goodness & mercy to remove from your mind that cloud of prejudice and superstition, which has heretofore obscured your intellectual vision. But here let me declare that I mean no disparagement; I am sensible of your vast superiority in literary attainments, and in intellectual endowments; nor have I the least wish to tarnish the celebrity you have acquired as a Statesman & Philosopher: Yet I am confidently of opinion that in relation to the all important matter of religion, your mind is under the influence of prejudice and Superstition; otherwise you Could not withstand the proofs adduced in confirmation of the Authenticity of the Gospel, which have satisfied So many learned and wise men—
          I acknowledge that this language may appear harsh and opprobrious, but when you are apprized of my reasons for using it, you will I trust be disposed to excuse it—they are these—I am persuaded the letter in question will do, nay has already done, great and irreparable mischief to my beloved Country: inasmuch, as in my opinion, it is eminently Calculated to relax, nay, to dissolve every Obligation to moral rectitude, and thus to introduce in our land every Species of vice, and thus consequently to subvert our happy republican institutions:—That it is calculated to do the more and greater mischief, particularly in this my native State, because very many persons hold the author of it in high estimation, and deem him qualified to judge and decide correctly on every subject.
          And that at this time it is Calculated to spread its baneful influence to a greater extent, by the co-operation of the demoralizing effects of a State of war—
          I will not multiply reasons, because I presume that if you will give me Credit for but a Small portion of patriotism, you will allow this these to be Sufficient, at least, to excuse, if not to justify what I have done and said—
          And now I pray the Most High & Merciful God, in Christs name, and for his sake, to dispose you to re-examine the evidences of the Christian religion: that he will liberate your mind from the Shackels Shackles of prejudice and superstition: that he will enlighten it, to perceive the truth and the excellency of the Gospel dispensation, and that he will prepare your heart by the renovating influences of his blessed Spirit to receive it in the love of it—Amen. Should my prayer be answered, I have not the least doubt, but you will then feel the greatest Solicitude to make all the reparation in your power for the injury, which you will then perceive, the promulgation of your infidel opinions has been long inflicting on your fellow Citizens & on Your Country.
          John Seabrook.
        